Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 32 and 37 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  George, Inghirami, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, George discloses that based on the garment identified, the relevant edges are determined using background logic which may utilize a digital garment template with measurement points of interest that is resized to match the outer boundaries of the garment. The identified edges of the garment to be measured (using calculations in FIG. 8A) are compared to the template and edges closest matching to those in the garment template's identified edges. These edges are then used to calculate specific garment type measurements by scaling the corresponding values. The identified garment and dimensions are then displayed for the user (fig. 7 paragraph 62).  However, George, Inghirami, the other cited references, a thorough search in the art do not disclose or suggest when said comparing is indicative of a deformation between the shape of the representation of the reference element and the predefined shape, determining a shape correction adequate for conforming the shape of the representation of the reference element to the predefined shape; applying the shape correction to the representation of the garment, thereby obtaining a corrected representation of the garment; determining first dimensions of the representation of the reference element within the received image and second dimensions of the corrected representation of the first garment within the received image; generating a scale-defined representation of the first garment using the first dimensions of the representation of the reference element, the second dimensions of the corrected representation of the first garment and the predefined dimensions of the reference element; receiving a scale-defined representation of a second garment; and concurrently displaying the scale-defined representation of the first garment and the scale-defined representation of the second garment, at least one of the scale-defined representation of the first garment and the scale-defined representation of the second garment being see-through in combination with the other claim elements/features.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
May 5, 2022